EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Siders, Attorney for Applicant, on 9/1/2022.

Amendment to the Claims
	The claims have been amended as follows: 
7. 	(Currently Amended) The bicycle helmet of claim 6, wherein said second detent is disposedabove said first detent on a of the helmet

8.	(Currently Amended) The bicycle helmet of claim 7, wherein said second detent is disposed on said outer shell such that when said visor is in said second position and when said helmet is worn by a person, said shading element position effective to shade the eyes of said a person wearing said helmet at a second shading angle.

10.	(Currently Amended) The bicycle helmet of claim 9, wherein, in a third position in said plurality of positions, said boss is received within a third detent of said plurality of detents such that said visor magnetic element is disposed at a third detent base in proximity to a third detent magnetic element[[.]], resulting in an attractive force between said visor magnetic element and said third detent magnetic element effective to lock said visor in said third position.

11. 	(Currently Amended) The bicycle helmet of claim 10, wherein said third detent is disposed on said outer shell such that when said visor is in said third position and when said helmet is worn by a person, said shading element position is effective to shade the eyes of said a person wearing said helmet at a third shading angle.

17.	(Currently Amended) The bicycle helmet of claim 16, wherein said sliding element is connected to said extension element at a top end of said sliding element and said boss is disposed at a bottom end of said sliding element opposing said top end.

Response to Arguments
Applicant’s arguments and amendments, filed 6/2/2022, with respect to the drawing objections, and claims rejected under 35 USC § 101 and 35 USC § 103 have been fully considered and are persuasive.  The drawing objections and the previous rejections of claims under 35 USC § 101 and 35 USC § 103 has been withdrawn. 

Drawings
The drawings were received on 6/2/2022  These drawings are acceptable and are hereby entered. 

REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a bicycle helmet with an outer shell including a plurality of detents and magnetic element disposed in each detent. The invention further requires a visor mechanically fastened to the outer shell and includes a magnetic element and a sliding element with a boss having a recess. Notably, Claim 1 also requires a cross section having a surface contour corresponding to a surface contour of said outer surface wherein the plurality of detents and the boss is received within a detent. Claim 1 also requires a visor stop and helmet stop wherein said visor stop and said helmet stop cooperate to inhibit the visor from being lowered from the first position. 
Previously cited US 2018/0279709 A1 to Durham (hereinafter “Durham”) discloses a helmet comprising and a shell and a visor wherein the shell comprises the boss and the visor comprises the plurality of detents. However, as noted in Applicant’s remarks, Durham describes that the “ridges” of the adjustment mechanism may be countered, but is silent as to the contour of the cross-section of the adjustment mechanism. These aspects are not discernable from the drawings of Durham. Further, Durham states the visor is only magnetically attached to the shell and teaches away from the use of mechanical fasteners, as currently claimed, for purposes of providing a fully detachable visor in the event of a crash or impact. Modification of the cited prior art to include these claimed features would be a hindsight reconstruction based on Applicant’s disclosure and would also frustrate the purpose and intended use of the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732